ORDER
This matter having been duly presented on the motion of the Office of Attorney Ethics seeking to compel LAWRENCE B. SACHS of MILLSTONE TOWNSHIP, who was admitted to the bar of this State in 1983, to comply with the Order of the Court filed September 25, 2009, and the Court on January 14, 2015, having ordered that within thirty days after the filing date of the Order, respondent distribute the trust account funds whose owners have been identified to the appropriate recipients, deposit the remaining unidentified funds with the Clerk of the Superior Court pursuant to Rule 1:21—6(j), and submit proof of those actions to the Office of Attorney Ethics;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court’s Order;
And good cause appearing;
It is ORDERED that the motion is granted, and LAWRENCE B. SACHS is temporarily suspended from the practice of law, effective immediately, pending his compliance with the Orders of the Court and until further Order; and it is further
ORDERED that LAWRENCE B. SACHS comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.